Exhibit 10-I


Ford Motor Company
Directors Life Insurance
and Optional Retirement Plan
(As Amended and Restated as of December 31, 2010)


Section 1.  Introduction.  This Plan has been established for the purpose of
providing Eligible Directors, and Eligible Retired Directors, as herein defined,
with life insurance and optional retirement benefits under certain
circumstances.  The Plan is an expression of the Company's present policy with
respect to those Company directors and retired directors who meet the
eligibility requirements set forth below; it is not a part of any contract of
employment and no director or other person shall have any legal or other right
to any benefit under the Plan.  The Company reserves the right to terminate,
amend or modify the Plan, in whole or in part, at any time without notice.


Section 2.  Definitions.  As used in this Plan:


(a)  "Board" shall mean the Board of Directors of the Company.


(b)  "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.


(c)  "Company" shall mean Ford Motor Company.


(d)  "Director Service" shall mean years of service as a member of the Board,
not exceeding one year in any calendar year.


(e)  "Effective Date" means November 1, 1985.


(f)  "Eligible Director" shall mean a member of the Board on or after the
Effective Date who is not a Company employee and has not retired from Company
employment on or after December 1, 1977.


(g)  "Eligible Retired Director" shall mean an Eligible Director who shall have
retired or resigned from the Board prior to December 31, 2008 after completing
at least five years of Director Service and attaining age 55.


Section 3.  Benefits.


(a)  Life Insurance.  Each Eligible Director shall be entitled to life insurance
in the amount of $200,000 while a member of the Board.


(b)  Optional Death and Retirement Benefits.  An Eligible Retired Director who
was receiving optional death and retirement benefits as described in Section
3(b)(1) below prior to December 31, 2008 shall continue to receive such benefits
on and after December 31, 2008.


(1)  Benefit.  The optional death and retirement benefit payable with respect to
an Eligible Retired Director shall be as follows:


(i)  life insurance in the amount of $100,000, plus


(ii) a monthly benefit, payable to such Eligible Retired Director during such
Eligible Retired Director's lifetime, in the amount of $1,250 per month.


Section 4.  Payments.  The life insurance described in Section 3(a) or
3(b)(1)(i) shall be provided by the purchase from an insurance carrier of an
insurance contract upon terms and conditions approved by the Executive Vice
President and Chief Financial Officer or the designee of such officer.  The
retirement benefits provided in Section 3(b)(1)(ii) shall be payable out of the
Company's general funds and shall cease at the end of the month in which such
Eligible Retired Director dies.
 
 
 
 

--------------------------------------------------------------------------------

 


Section 5.  Designation of Beneficiary.  The death benefits payable under the
life insurance described in Section 3(a) or 3(b)(1)(i) shall be paid to the
Eligible Director's or Eligible Retired Director's designated beneficiary, as
applicable, or if there is no such beneficiary shall be paid in accordance with
the provisions of the life insurance contract.


Section 6.  Administration and Interpretation.


(a)  The Group Vice President –Human Resources and Corporate Services and the
Executive Vice President and Chief Financial Officer (or, in the event of a
change in title, such officers' functional equivalents) shall have full power
and authority on behalf of the Company to administer and interpret the
Plan.  All decisions with respect to the administration and interpretation of
the Plan shall be final and shall be binding upon all persons.


(b)  The plan year of the Plan shall be the calendar year.


(c)  In the event that a section, subsection or paragraph of the Code or the
Plan is renumbered, such renumbered section, subsection, or paragraph shall
apply to applicable references herein,


Section 7.  Amendments and Termination.  The Board shall have the right at any
time to amend, modify, discontinue or terminate this Plan in whole or in part;
provided, however, that no such action shall deprive the beneficiary or estate
of life insurance proceeds with respect to an Eligible Director or Eligible
Retired Director who shall have died prior to the date of such action by the
Board; provided, further, however, that no distribution of benefits shall occur
upon termination of this Plan unless applicable requirements of Code Section
409A have been met.


Section 8.  Code Section 409A.


(a)  The provisions of Code Section 409A are incorporated into the Plan by
reference to the extent necessary for any benefit provided under the Plan that
is subject to Code Section 409A to comply with such requirements and, except as
otherwise expressly determined by the Company, the Plan shall be administered in
accordance with Code Section 409A as if the requirements of Code Section 409A
were set forth herein.  The Company reserves the right to take such action, on a
uniform and consistent basis, as the Company deems necessary or desirable to
ensure compliance with Code Section 409A, and applicable additional regulatory
guidance thereunder, or to achieve the goals of the Plan without having adverse
tax consequences under this Plan for any Eligible Director, Eligible Retired
Director, or beneficiary.  Unless determined otherwise by the Company, any such
action shall be taken in a manner that will enable any benefit provided under
the Plan that is intended to be exempt from Code Section 409A to continue to be
so exempt, or to enable any benefit provided under the Plan that is intended to
comply with Code Section 409A to continue to so comply.


(b)  In no event shall any transfer of obligations to or from this Plan result
in an impermissible acceleration or deferral of Plan benefits under Code Section
409A. In the event such a transfer would cause an impermissible acceleration or
deferral under Code Section 409A, such transfer shall not occur.


(c)  In the event a former Eligible Director or Eligible Retired Director is
reelected to the Board, distribution of any benefit under this Plan shall not
cease upon such director's reelection to the Board.
 
(d)  After receipt of Plan benefits, the obligations of the Company with respect
to such benefits shall be satisfied and no Eligible Director, Eligible Retired
Director, or beneficiary shall have any further claims against the Plan or the
Company with respect to Plan benefits.
 
(e)  For the avoidance of doubt, and notwithstanding any provisions of the Plan
to the contrary, in the event a Specified Employee becomes entitled to a benefit
under this Plan upon Separation From Service, other than as a result of death,
payment of any such benefit shall commence on or as soon as reasonably
practicable after the first day of the seventh month following such Specified
Employee's termination from employment with the Company (other than as a result
of death).  For purposes of this Plan, a Separation From Service will be deemed
to have occurred on the date on which the Specified Employee incurs a
“separation from service” within the meaning of Code Section 409A.  Any payments
to which a Specified Employee otherwise would have been entitled under the Plan
during the first 6 months following such Specified Employee's Separation From
Service shall be accumulated and paid in a lump sum payment on or as soon as
reasonably practicable after the first day of the seventh month following such
Separation From Service.  Any payment delayed under this Section shall not bear
interest.
 
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Section 8(e), "Specified Employee" shall mean an Eligible
Director or Eligible Retired Director who is a "Key Employee" as defined in Code
Section 416(i) (1)(A)(i), (ii) or (iii), applied in accordance with the
regulations thereunder and disregarding Subsection 416(i)(5).  A Specified
Employee shall be identified as of December 31st of each calendar year and such
identification shall apply to any Specified Employee who shall terminate
employment with the Company, other than as a result of such Specified Employee's
death, in the 12-month period commencing April 1st of the immediately succeeding
calendar year.  This provision is effective for Specified Employees who resign
or terminate employment on or after January 1, 2005.  For purposes of
determining Specified Employees, the definition of compensation under Treasury
Regulation Section 1.415(c)-2(d)(3) shall be used, applied without the use of
any of the special timing rules provided in Treasury Regulation Section
1.415(c)-2(e) or the special rule in Treasury Regulation Section
1.415(c)-2(g)(5)(i), but applied with the use of the special rule in Treasury
Regulation Section 1.415(c)-2(g)(5)(ii).  An Eligible Director or Eligible
Retired Director who is determined to be a Specified Employee in accordance with
this Section 8(e), shall be a Specified Employee regardless of whether such
director meets the definition of "Specified Employee" on the date the director
terminates employment with the Company.
